Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-25.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10, 12, 17-19, 22-23, 25, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 159394 to Koller.
With regard to claim 1, a fastening system for fastening a load on a vehicle, the fastening system comprising: a load rail (6); and a load slide (21) arranged on the load 
With regard to claim 2, wherein the load rail (6) comprises: a base (8, fig. 4) on which a contact surface is formed for bearing the load rail on the vehicle; and a header which laterally protrudes on two opposite sides with collar elements from the base (figs. 4-5, 7-8, show a collar projecting from base 8 with laterally protruding header), and wherein the load slide (21) encompasses the header and thereby engages behind the 
With regard to claim 10, wherein the locking recesses are arranged in direct succession in the extension direction of the load rail (fig. 1 shows the recesses in succession in an extension direction of the rail 6).
With regard to claim 12, wherein the actuating element is designed as a lever wherein, in the locked position, the lever is aligned parallel to the extension direction of the load rail and/or placed on the load slide, and, in the unlocked position, the lever is aligned transversely to the load rail and/or protrudes from the load slide (figs. 4-5 show that actuating element 40 and cam member 41 rotate parallel to rail when locked and transverse when opened).
With regard to claims 17-18, wherein the cam has a round outer section with a variable radius so that, when the actuating element is rotated from the unlocked position into the locked position, the engagement of the cam in the locking recess becomes deeper (figs. 4-5 show that actuating element 40 and cam member 41 rotate such that thicker, concentric portion of rounded surface 41 forces 51 into the recess)
With regard to claim 19, wherein the cam has a flattened outer section so that, in the unlocked position, the flattened outer section is at least substantially parallel to the extension direction of the load rail (figs. 4-5 show a flattened section of cam 41 opposite of thicker concentric portion, that as actuating handle 40 is rotated to unlocked position, the flattened section is parallel with load rail).

With regard to claim 23, wherein the load rail (6) with a load slide (21) arranged thereon is fastened to the vehicle in the region of a loading space (see fig. 1).
With regard to claim 25, Koller shows a (as described above in claim 1) for fastening the load on the vehicle, wherein the load rail with a load slide arranged thereon is fastened to the vehicle in the region of a loading space (as described above in claim 23), wherein the load slide is moved on the load rail into a desired travel position and is locked in this travel position on the load rail, and wherein a securing element for the load, being a strap or a rope, is fastened and tightened to the at least one fastening device of the load slide.
Allowable Subject Matter
Claims 3-9, 11, 13-16, 20-21, 24, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

3/15/2022